DETAILED ACTION
	This communication is responsive to Amendment, filed 01/12/2021. 
Claims 1-20 are pending in this application. In the Amendment, claims 1, 8 and 15 have been amended. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forstall et al. (“Forstall”, Pub. No. 2006/0277481), Gao et al. (“Gao”, Pub. No. US 2012/0066380),  Yang et al. (“Yang”, Pub. No. US 2013/0198643), and Kane et al. (“Kane”, Pub. No. US 2012/0157212).
Per claim 1, Fortall teaches a method of generating updated content for a webpage performed at an electronic device having one or more processors, a screen and memory storing a plurality of programs to be executed by the one or more processors, the method comprising:
displaying, using a web browser application, a webpage on the screen , the webpage having the first URL (fig. 7; [0063]; [0081]; [0102]; [0105]);
receiving, at the web browser application, a user request for receiving updated content of the webpage having the first URL ([0025]; [0066]; [0081]; [0102];  [0106]; [0107]);  

Forstall does not specifically teach obtaining, using the webpage update summary widget, current summary information corresponding to content updates at the webpage having the first URL in accordance with a predetermined monitoring frequency; and displaying, in the webpage update summary widget, the current summary information corresponding to the webpage. 
However Gao teaches obtaining, using the webpage update summary widget, current summary information corresponding to content updates at the webpage having the first URL in accordance with a predetermined monitoring frequency, each content update representing an information item added to the webpage having the first URL, and displaying, in the webpage update summary widget, the current summary information corresponding to the webpage ([0030]; [0033]; [0075]; [0076]; [0077]; [0078]; [0081]; [0120]; [0121]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention) to include the teaching of Gao in the invention of Forstall in order to provide the users with notification for a summary of changes in the contents of the network resources.
The modified Fortall does not specifically teach concurrently presenting at least a portion of content updates at the webpage having the first URL and an update indicator that indicates a total number of the content updates that have been made to the content of the webpage after the last user visit to the webpage update summary widget. 
However, Yang teaches concurrently presenting at least a portion of the current summary information corresponding to the webpage and an update indicator that indicates a total number of updates that have been made to the content of the webpage having the first URL (figs. 1A, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention (or before the effective filing date of the claimed invention) to include the teaching of Yang and Kane in the invention of the modified Forstall because it provides users with visual counter indicating a number of content updates to a webpage since last viewed by the users.
Per claim 2, the modified Forstall teaches the method of claim 1, further comprising: comparing, using the webpage update summary widget, the current summary information with previously obtained summary information corresponding to the webpage; and displaying, in the webpage update summary widget, the current summary information that is not found in the previously obtained summary information corresponding to the webpage (Gao, [0011]; [0053]; [0077]; [0078]; [0119]; [0121]). 
Per claim 3, the modified Forstall teaches the method of claim 1, further comprising: generating the current summary information for the webpage by analyzing a portion of the webpage (Gao, [0061]; [0062]; [0086]). 
Per claim 4, the modified Forstall teaches the method of claim 1, further comprising: in response to the user request: identifying, using the web browser application, a plurality of structurally discrete portions in the webpage; and generating an affordance selection widget including a plurality of selection affordances for individually monitoring each of the plurality of 
Per claim 5, the modified Forstall teaches the method of claim 4, further comprising: receiving a second user request to monitor a respective portion of the plurality of portions of the webpage via the respective selection affordance of the respective portion and in response to the second user request, starting individual monitoring of the respective portion of the webpage using the affordance selection widget (Forstall, [0074]; [0075]; [0100]; [0138]; [0139]; Gao, [0061]; [0062]; [0086]). 
Per claim 6, the modified Forstall teaches the method of claim 1, further comprising: after displaying, in the webpage update summary widget, the current summary information corresponding to the webpage: receiving, at the webpage update summary widget, a  user request to cache the webpage including the current summary information, and in response to the third user request, caching, using the webpage update summary widget, the webpage including the current summary information (Forstall, [0067; 0112]; [0137]; [0148]) Gao, [0053]; [0056]; [0058]; [0064]; [0084]). 
Per claim 7, the modified Forstall teaches the method of claim 1, further comprising: after displaying, in the webpage update summary widget, the current summary information corresponding to the webpage: receiving, at the webpage update summary widget, a user request to visit the webpage including the current summary information, and in response to the fourth user request, rendering, using the web browser application, the webpage in its original format on the screen in replacement of the webpage update summary widget (Forstall, [0068]; [0088]; [0089]; [0090]; 0091]; [0118]).
Claims 8-14 are rejected under the same rationale as claims 1-7 respectively.
.

Response to Arguments
Applicant’s arguments with respect to the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/Primary Examiner, Art Unit 2175